Citation Nr: 1025836	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-42 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the appellant's income is excessive for improved death 
pension as a dependent child alone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to July 1975. 
He died in    March 1992. In June 2003, the Board determined that 
the appellant was a    "helpless child" of the Veteran on the 
basis of permanent incapacity for self-support prior to attaining 
the age of eighteen.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that the appellant's annual countable 
income was excessive for VA death pension purposes. 

The Board has remanded this case for further evidentiary 
development in          February 2008, and again in November 
2008. 

Previously, the appellant requested the opportunity for one or 
more hearings in    this matter. The record shows that the 
appellant failed to report for a January 2005 Decision Review 
Officer (DRO) hearing, and for a November 2005 Travel Board 
hearing before a Veterans Law Judge. Through November 2009 
correspondence, the RO sought to clarify whether the appellant 
still wanted a hearing, and if so what type; no response was 
received. Consequently, the Board at this stage deems             
the appellant's earlier hearing requests to be withdrawn. 


FINDINGS OF FACT

1.	The appellant's countable income due to SSA disability 
benefits exceeds the maximum allowable amount for basic 
eligibility for a nonservice-connected death pension. 

2.	There is no information of record to establish that any 
applicable exclusions from the appellant's countable income 
are warranted. 


CONCLUSION OF LAW

The criteria are not met to establish an award of death pension, 
as the appellant's income has exceeded the maximum countable 
rate. 38 U.S.C.A. § 1542 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.24, 3.271, 3.272 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

The matter of the appellant's entitlement to nonservice-connected 
death pension      is to be determined according to applying 
relevant law on the maximum allowable countable income for basic 
eligibility for that benefit. Where a claim may be resolved on 
the governing law, and not with regard to relevant factual 
background, it has been held that the VCAA is inapplicable. See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, there existed no duty under the VCAA to provide 
comprehensive notice and assistance to the appellant in regard to 
the development of the instant claim. 

This notwithstanding, the RO has issued VCAA correspondence twice 
to the appellant during the course of this matter, in May 2008 
and again in November 2009. These letters clearly set forth the 
issue on appeal, and what evidence was necessary in order to 
substantiate the claim. Moreover, enclosed with each letter were 
Medical Expense Reports (VA Form 21-8416) and Improved Pension 
Eligibility Verification Reports (EVRs) (VA Form 21-0519C-1), 
which the RO requested the appellant complete and return to 
establish any necessary deductions from VA's calculation of her 
overall income. Thus, regardless of the inapplicability of the 
VCAA, the appellant has received a full and fair opportunity to 
provide information relevant to the disposition of her claim.  

Analysis

Pension is a benefit payable by VA to veterans of a period of war 
because of a disability, or to survivors of such veterans. 38 
U.S.C.A. §§ 1521, 1542 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.3(b)(4) (2009).

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, became 
permanently incapable of self-support through her own efforts by 
reason of physical or mental defect. 38 U.S.C.A.               § 
101(4)(A); 38 C.F.R. §§ 3.57, 3.356. 
 
To establish entitlement to basic eligibility to benefits as a 
"helpless child," regulations state that child must be shown to 
be permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18. See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1996). 
 
Where the child of a deceased veteran is not in the custody of a 
surviving spouse who has basic eligibility to receive improved 
pension, pension shall be paid to the child at the maximum rate 
of death pension, reduced by the amount of the child's countable 
annual income. 38 U.S.C.A. § 1542; 38 C.F.R. § 3.24. In 
determining income for this purpose, all payments of any kind 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) are counted 
as income during the 12-month period in which received, unless 
specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 
Exclusions from income do not include Social Security disability 
benefits. 38 C.F.R. § 3.272. Such income is therefore included as 
countable income. Medical expenses in excess of five percent of 
the maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
period, to the extent they were paid. 38 C.F.R. § 3.272 
(g)(1)(iii). 
 
The rates of death pension benefits (MAPR) payable are published 
in tabular form in Appendix B of Veterans Benefits Administration 
Manual M21-1 (M21-1), and are to be given the same force and 
effect as if published in the Code of Federal Regulations. 38 
C.F.R. § 3.21. 

For the time period during which the appellant filed her original 
pension claim, effective December 1, 2003, the maximum annual 
pension rate for a dependent child alone was $1,688.

The current MAPR, effective December 1, 2009, for a dependent 
child alone                is $2,020.

In the present case, the appellant's countable income at the time 
of the original application for death pension in 2004 consisted 
of disability benefits from the Social Security Administration 
(SSA). There was initially some confusion about whether the SSA 
benefits were SSDI or SSI, the latter of which is a qualifying 
income exclusion. An August 2004 letter from SSA clarified that 
while the appellant had received a one-time award of SSI in the 
remote past, the award of continuing benefits was indeed for 
disability benefits effective from June 2000 onwards.
In the year 2004, the disbursement of SSA benefits was that of 
$679/monthly.        This amounted to annual income of $8,148. 
Therefore, the appellant's countable income clearly exceeded the 
applicable MAPR. Moreover, while the MAPR has been increased 
slightly since then, presumably so has the level of monthly SSA 
benefits. There is no material indication that the appellant's 
countable income currently is anywhere close to the MAPR level.

Based strictly upon calculation of countable income by virtue of 
receiving SSA disability benefits, the appellant has income well 
in excess of the maximum allowable amount. That does not end the 
inquiry into basic eligibility for nonservice-connected death 
pension because there are also income exclusions that may apply -
- in particular, for unreimbursed medical expenses, and 
educational expenses. 

Throughout the pendency of this claim, the appellant has been 
afforded an opportunity to identify such potential income 
exclusions. The May 2008 development letter sent to the appellant 
specifically requested such information,  and both Medical 
Expense Forms and Pension Eligibility Verification Forms     were 
enclosed for completion. There was no response received from the 
appellant. When the Board upon review of this case in November 
2008 determined that the most recent address of record for the 
appellant may not have been on file,                    it 
remanded the case to confirm her address and issue renewed 
correspondence.         As it turned out, the original address 
was correct and the appellant presumably received the May 2008 
letter. Regardless, a second development letter (with enclosed 
pertinent documentation) was sent in November 2009. Once again,          
no response was received. At this stage it is readily apparent 
that the information necessary to establish any exclusions from 
countable income will not be forthcoming from the appellant. The 
Board concludes that there is no further inquiry warranted in 
attempting to obtain this information. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The "duty to assist is not always a 
one-way street.          If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."). The determination of the appellant's 
countable income is thus properly based upon her income from SSA 
disability benefits, and as stated this exceeds the threshold to 
establish eligibility for a pension.

Accordingly, the appellant's income is deemed excessive for basic 
eligibility for death pension as a dependent child alone, and the 
claim for a pension is therefore denied. Where, as here, the law 
and not the evidence is dispositive, the claim should be denied 
because of the lack of entitlement under the law. Sabonis v. 
Brown,             6 Vet. App. 426, 430 (1994).











ORDER

As the appellant's income is excessive for receipt of death 
pension as a dependent child alone, the claim for entitlement to 
that benefit is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


